DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 03/07/2022 has been received and considered.
Claims 1-20 are pending.
This action is Final.
Response to Arguments
2.	Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Applicant argues that regarding independent claims 1, 8 and 15, Fu in view of Malaney fails to teach “responsive to detecting that the first encryption service has been compromised: selecting a second encryption service from among the plurality of encryption services”
	With respect to this argument, as disclosed below, Fu in paragraph [0039] discloses estimation of an error rate and risk probabilities the quantum channel transmission based on the obtained initial keys. If the error rate exceeds the preset threshold value range, the error is generally caused by eavesdropping. Error correction is performed as keys produced by this key distribution process are given up and an operation of this method are terminated. In paragraph [0049], a selection of a privacy amplification strategy is based on the error rate, risk probabilities and a security level. The security level of the data to be encrypted is derived from the application level and uses the parameter negotiation process to obtain this data in the privacy amplification phase. Furthermore, paragraphs [0052]-[0053] disclose a selection of the privacy amplification strategy using the bit error rate, risk probabilities, and the security level of the data to be encrypted as input conditions and balances the key production rate and the security level of the quantum key distribution to a certain degree.
 	Therefore, Fu in view of Malaney teaches the claimed limitations of claims 1, 8 and 15 and thereby the dependent claims. 
Applicant further argues that regarding claims 2, 9 and 16, Fu in view of Malaney fails to teach “detecting that the first encryption service is compromised comprises detecting a change in a state of quantum entanglement between a first qubit and a corresponding second qubit”
With respect to this argument, as disclosed below, Malaney in paragraph [0081] discloses the states of entangled particles may be states of entangled qubit pairs or states of three or more entangled particles. In paragraph [0161], simultaneous measurements of compatible (or incompatible) observables may be undertaken on the particles of the quantum system held at the reference stations or device at various times during the verification process. Correlation measurements are undertaken on the particles of the quantum system at various times during the verification process and the protocol can be aborted at any time should the error rates of any of the communication channels be deemed too large.
Therefore, Fu in view of Malaney teaches the claimed limitations of claims 2, 9 and 16 and thereby the dependent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2016/0149700 A1 to Fu, (hereinafter, “Fu”) in view of US Pub. No. US 2016/0191173 A1 to Malaney, (hereinafter, “Malaney”).
As per claims 1, 8 and 15, Fu teaches a method, a computing system and a computer program product stored on a non-transitory computer- readable storage medium, the computer program product including computer- executable instructions, respectively, comprising: 
a first quantum computing device, comprising: a first system memory; and a first quantum processor device coupled to the first system memory (Fu, para. [0117] “In a typical configuration, the computing device includes one or more processors (CPU), input/output ports, network ports, and memory”); wherein: the first quantum processor device is to: 
selecting, by a first quantum computing device, a first encryption service from among a plurality of encryption services comprising one or more quantum encryption services and one or more classical encryption services (Fu, para. [0031] “Initially, Step 110 performs authentication through classical or alternate channels. The quantum key distribution method provided herein, which is based on existing quantum key distribution protocols, improves the privacy amplification phase of the methodology.” And para. [0033] “the sender's quantum communication device sends the authentication and quantum key negotiation request to the receiver's quantum communication device.” and para. [0035] “the quantum communication device A sends UserId.sub.A, Cert.sub.UserId.sub._.sub.A, and nounce_A, which are encrypted by Key.sub.A.sub._.sub.B, to the quantum communication device B through classical channels, wherein nounce_A is a random number. After the quantum communication device B receives the above information, it uses Key.sub.A.sub._.sub.B to decrypt and verify the legitimacy of UserId.sub.A and CertUser.sub.Id.sub._.sub.A through a specific algorithm”); 
detecting that the first encryption service has been compromised (Fu, para. [0039] “Step 130 of FIG. 1 estimates the error rate and risk probabilities and also performs the error correction. As an example of this estimation and risk assessment, both the sender's and the receiver's quantum communication apparatuses select and disclose part of the obtained initial keys through classical channels randomly and estimate the error rate of this quantum channel transmission based on the disclosed information. If the error rate is within a preset threshold range, this disclosed part would be removed from the initial binary bit stream and error correction would be performed on the remaining part (i.e., error correction), so that the sender and receiver's quantum communication apparatus obtain the same initial keys. In order to guarantee security (since it is difficult to distinguish error due to the environmental impact caused by detector noise from eavesdropping), if the error rate exceeds the preset threshold value range, the error is generally considered to be caused due to eavesdropping. When the error rate exceeds a preset threshold value range, keys produced by this key distribution process would be given up and an operation of this method would be terminated.”); and 
responsive to detecting that the first encryption service has been compromised: 
selecting a second encryption service from among the plurality of encryption services (Fu, para. [0047] “Step 140 selects the privacy amplification strategy from a preset privacy amplification strategies group. Upon completion of Step 130, parameter information and initial keys associated with privacy amplification can be extracted from the bit stream of the same basis vector after error correction and the privacy amplification algorithm can then be implemented. Considering that existing privacy amplification algorithms are typically implemented by using common hash functions which, in turn, leads to a low quantum key production rate, an embodiment of this application provides another implementation manner that selects the privacy amplification strategy before extracting the privacy amplification parameter and implementing privacy amplification; depending on the specific strategy selected, the parameter is then extracted and the privacy amplification algorithm corresponding to the strategy is implemented. This manner introduces different types of algorithms to the privacy amplification phase to make it possible to improve the quantum key production rates.”); and 
encrypting, using the second encryption service, a payload to be transmitted to a second quantum computing device via a network connection (Fu, para. [0049] “The selection of the privacy amplification strategy can be based not only on the error rate and risk probabilities of various attacks calculated in Step 130, but also other reference data for the selection of the privacy amplification strategy (e.g., the security level of the data to be encrypted). Since the security level of the data to be encrypted is generally derived from the application level and associated with a specific business, it is possible to use the parameter negotiation process to obtain this data in the privacy amplification phase.” [0050] “the quantum communication device located on the side of the sender of the data to be encrypted can learn about the security level of the data from the device that provides the data to be encrypted or, alternatively, from the business application level; the device can then take the initiative to transmit the security level of the data to the receiver's quantum communication device through the classical channel and allow the receiver's quantum communication process to confirm (i.e., complete) the negotiation process. If the sender is not informed of the security level of the data to be transmitted, in order to complete the negotiation process, it is possible for the receiver's quantum communication device to send the recommended security level according to the specific business scenario which is confirmed by the sender's quantum communication device.”).
Fu teaches all the limitations of claims 1, 8 and 15 above, however fails to explicitly teach but Malaney teaches:
a first encryption service from among a plurality of encryption services comprising one or more quantum encryption services (Malaney, para. [0057] “The system may comprise a module for encrypting classical communications between the communications transceivers at different known locations using QKD or another quantum encryption technique. The system may also comprise a module for encrypting classical communications between at least one communications transceiver at a known location and another device using QKD or other quantum encryption techniques.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malaney’s location verification in quantum communications into Fu’s quantum key distribution and privacy amplification, with a motivation for unconditional location verification to assist in the authentication of devices or transceivers within large-scale multihop quantum networks and prevent unauthorized re-distribution (Malaney, para. [0075]-[0076]). 

As per claims 2, 9 and 16, the combination of Fu and Malaney teaches the method of claim 1, the computing system of claim 8, and the computer program product of claim 15, respectively, wherein: the first encryption service comprises a quantum encryption service of the one or more quantum encryption services; and 
detecting that the first encryption service is compromised comprises detecting a change in a state of quantum entanglement between a first qubit and a corresponding second qubit (Malaney, para. [0081] “The states of entangled particles may be states of entangled qubit pairs or states of three or more entangled particles.” And para. [0161] “Variations of the location verification protocol described hereinbefore may also include different types of quantum measurements or operations (or a sequence of quantum measurements or operations) on the particles of the system. For example, simultaneous measurements of compatible (or incompatible) observables may be undertaken on the particles of the quantum system held at the reference stations or device at various times during the verification process. Also, correlation measurements may be undertaken on the particles of the quantum system at various times during the verification process…For example, with more than two reference stations, a projection measurement at Cliff onto the basis of a larger multipartite entangled state is possible. A specific example of this is the use of 3 pairs of entangled qubits at three reference stations, where one qubit from each pair is used in a projection measurement onto the GHZ basis at Cliff. Finally, the protocol can be aborted at any time should the error rates of any of the communication channels be deemed too large.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malaney’s location verification in quantum communications into Fu’s quantum key distribution and privacy amplification, with a motivation for unconditional location verification to assist in the authentication of devices or transceivers within large-scale multihop quantum networks and prevent unauthorized re-distribution (Malaney, para. [0075]-[0076]). 

As per claims 3, 10 and 17, the combination of Fu and Malaney teaches the method of claim 1, the computing system of claim 8, and the computer program product of claim 15, respectively, wherein the one or more quantum encryption services comprises a quantum key distribution (QKD) encryption service and a quantum superdense encoding encryption service (Malaney, para. [0026] “The method may comprise encrypting classical communications between the communications transceivers at different known locations using QKD or another quantum encryption technique. The method may comprise encrypting classical communications between at least one communications transceiver at a known location and another device using QKD or other quantum encryption techniques. The other device may be the communication transceiver at the location to be verified, for example.” And para. [0069] “Quantum location verification is a new protocol that differs in how and when quantum entanglement is used. The embodiments of the invention use quantum entanglement, coupled with quantum superdense coding, to provide a method that makes it impossible for an adversary to claim the adversary is at a position when in reality the adversary is elsewhere.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malaney’s location verification in quantum communications into Fu’s quantum key distribution and privacy amplification, with a motivation for unconditional location verification to assist in the authentication of devices or transceivers within large-scale multihop quantum networks and prevent unauthorized re-distribution (Malaney, para. [0075]-[0076]). 

As per claims 4, 11 and 18, the combination of Fu and Malaney teaches the method of claim 1, the computing system of claim 8, and the computer program product of claim 15, respectively, further comprising ordering the plurality of encryption services in order of suitability for encrypting the payload (Malaney, para. [0161] “Variations of the location verification protocol described hereinbefore may also include different types of quantum measurements or operations (or a sequence of quantum measurements or operations) on the particles of the system. For example, simultaneous measurements of compatible (or incompatible) observables may be undertaken on the particles of the quantum system held at the reference stations or device at various times during the verification process. Also, correlation measurements may be undertaken on the particles of the quantum system at various times during the verification process. Such quantum measurements (or sequences of such measurements) can be used to probe non-local features of the quantum system, or the contextuality (e.g. a value that is dependent on the order of certain quantum measurements on the particles of the system). Such features can be used to construct location verification protocols that add further device-independent security to location verification protocols.” And para. [0189] “Further extensions in the use of dependent information can be made…Different output systems from measurements can be instructed to be sent to specific reference stations. The outputs may be purely classical, purely quantum, or a mixture of both. Instead of using time as a label to distinguish qubits when using outcomes from previous measurements as a form of dependency, other labels (such as memory address) can be used or other degrees of freedom (such as frequency) can be used. This allows for information relating to multiple qubits, or multiple qubits, to arrive simultaneously at the device at the location to be verified. Information relating to these labels (and the order the labelled qubits are processed) can be sent from multiple reference stations in a dependent manner.”); wherein: 
selecting the first encryption service comprises selecting a most suitable encryption service as the first encryption service (Fu, para. [0049] “The selection of the privacy amplification strategy can be based not only on the error rate and risk probabilities of various attacks calculated in Step 130, but also other reference data for the selection of the privacy amplification strategy (e.g., the security level of the data to be encrypted). Since the security level of the data to be encrypted is generally derived from the application level and associated with a specific business, it is possible to use the parameter negotiation process to obtain this data in the privacy amplification phase.”); and 
selecting the second encryption service comprises selecting a next most suitable encryption service as the second encryption service (Fu, para. [0047] “Step 140 selects the privacy amplification strategy from a preset privacy amplification strategies group. Upon completion of Step 130, parameter information and initial keys associated with privacy amplification can be extracted from the bit stream of the same basis vector after error correction and the privacy amplification algorithm can then be implemented. Considering that existing privacy amplification algorithms are typically implemented by using common hash functions which, in turn, leads to a low quantum key production rate, an embodiment of this application provides another implementation manner that selects the privacy amplification strategy before extracting the privacy amplification parameter and implementing privacy amplification; depending on the specific strategy selected, the parameter is then extracted and the privacy amplification algorithm corresponding to the strategy is implemented. This manner introduces different types of algorithms to the privacy amplification phase to make it possible to improve the quantum key production rates.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malaney’s location verification in quantum communications into Fu’s quantum key distribution and privacy amplification, with a motivation for unconditional location verification to assist in the authentication of devices or transceivers within large-scale multihop quantum networks and prevent unauthorized re-distribution (Malaney, para. [0075]-[0076]). 

As per claims 5, 12 and 19, the combination of Fu and Malaney teaches the method of claim 4, the computing system of claim 11, and the computer program product of claim 18, respectively, wherein ordering the plurality of encryption services is based on one or more of a size of the payload, a speed of the network connection, an available bandwidth of the network connection, and network traffic conditions affecting the network connection (Malaney, para. [0158] “Measurements have been expressly described as being Bell state measurements. However, other types of "measurements" may be practiced. A single measurement or a sequence of measurements may be performed. Examples of other quantum measurements include a GHZ state measurement or other multipartite state measurement. For example, one type of measurement would be correlation measurements on the qubits, e.g. cross-correlation of polarisations. All measurements are done quickly, on the order of nanoseconds.” And para. [0161] “Variations of the location verification protocol described hereinbefore may also include different types of quantum measurements or operations (or a sequence of quantum measurements or operations) on the particles of the system. For example, simultaneous measurements of compatible (or incompatible) observables may be undertaken on the particles of the quantum system held at the reference stations or device at various times during the verification process…Such quantum measurements (or sequences of such measurements) can be used to probe non-local features of the quantum system, or the contextuality (e.g. a value that is dependent on the order of certain quantum measurements on the particles of the system). Such features can be used to construct location verification protocols that add further device-independent security to location verification protocols.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malaney’s location verification in quantum communications into Fu’s quantum key distribution and privacy amplification, with a motivation for unconditional location verification to assist in the authentication of devices or transceivers within large-scale multihop quantum networks and prevent unauthorized re-distribution (Malaney, para. [0075]-[0076]). 


As per claims 6, 13 and 20, the combination of Fu and Malaney teaches the method of claim 1, the computing system of claim 8, and the computer program product of claim 15, respectively, wherein: selecting the first encryption service comprises randomly selecting the first encryption service from among the plurality of encryption services (Fu, para. [0039] “Step 130 of FIG. 1 estimates the error rate and risk probabilities and also performs the error correction. As an example of this estimation and risk assessment, both the sender's and the receiver's quantum communication apparatuses select and disclose part of the obtained initial keys through classical channels randomly and estimate the error rate of this quantum channel transmission based on the disclosed information.” And Malaney, para. [0094] “For quantum location verification to be unconditional, an adversary must not be able to map the values of U.sub.i.sup.r to specific k-bit messages (in this protocol all matrices U.sub.i.sup.r and all k-bit messages are ultimately sent over a classical channel). There must be some form of randomness applied to the selection of each U.sub.i.sup.r. One strategy that provides for both a random selection mechanism, and the required non-orthogonal behavior between the states |.sub.i, is to allow the U.sub.i.sup.r to be constructed from four random real parameters (.alpha., .beta., .gamma., .phi.).”); and 
selecting the second encryption service comprises randomly selecting the second encryption service from among the plurality of encryption services (Fu, para. [0096] “Additionally, before obtaining the restrictions corresponding to the selected privacy amplification strategy, the initial key used by the privacy amplification algorithm implementation module is extracted from the bit stream of the same basis vector; the bit stream of the same basis vector is acquired by sending or receiving coding quantum states of random bit streams, comparing those with the measurement basis vectors, and, finally, performing an error correction procedure as described above.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malaney’s location verification in quantum communications into Fu’s quantum key distribution and privacy amplification, with a motivation for unconditional location verification to assist in the authentication of devices or transceivers within large-scale multihop quantum networks and prevent unauthorized re-distribution (Malaney, para. [0075]-[0076]). 
As per claims 7 and 14, the combination of Fu and Malaney teaches the method of claim 1 and the computing system of claim 8, respectively, wherein the payload comprises one of a data file and a data stream (Fu, para. [0037] “Step 120 of FIG. 1, a bit stream of the same basis vector is obtained by sending or receiving coding quantum states of random bit streams and comparing those values with a measurement basis vector. The sender's quantum communication device generates a set of binary bit stream randomly, selects basis vectors to prepare corresponding encoding quantum states, and then sends those to the receiver's quantum communication device through a quantum channel. The receiver's quantum communication device then selects a measurement basis vector randomly for measurement after receiving the quantum states.”).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190097792 A1 – Quantum-based data encryption.
US 8855316 B2 – Quantum cryptography apparatus.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437